Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 01/16/2021.  These drawings are accepted.
Claim Objections
Claims 1, 4, 9 and 15 are objected to because of the following informalities: Claim 1, line 6 recites “PC system”, line 9 recites “PCIe card(s)”. In claim 4, line 2 recites “FPGA” and line 3 recites “ADC”, “CPU”, and “GPU”. In claim 9, line 2 recites “EM shielding”. In claim 15, line 2 recites “PSU module”.  These terms needs to be spelt out at least once.  Appropriate correction is required.	
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1 in Application No. 17/112553. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected 35 U.S.C. 103 as being unpatentable over Odom et al. (USPGPUB No. 2007/0245086 A1, hereinafter referred to as Odom) in view of Guim Bernat et al. (USPGPUB No. 2021/0144517 A1, hereinafter referred to as Guim). 
Referring to claim 1, Odom discloses an ultrasound imaging apparatus comprising {“computer system 102”, see Figs. 1a and 1b [0083]}: 
a frontend subsystem configured {“measurement device (DAQ) 107”, see Fig. 1A [0083]} to control the operation of a probe connected {“sensor 112” with probe functionality, see Fig. 1a [0085]} to said frontend subsystem by transmitting and receiving ultrasound wave into the target of interest {waveforms at the ultrasound frequency “rates from 20 MHz to 100 kHz” (see Fig. 39b [0674]) to targets of interest “each be individually targeted for communication by the carrier 110D” (see Fig. 19c, [0482]}, condition and digitize the received signal {“which provide high resolution and low distortion outputs with quantization… ”, see Fig. 45 [0702]}, and send the digital data into an imaging processor {“image processing or machine vision functions”, see Fig. 1a [0098]}; 
and a PC system configured {“computer system 102”, see Fig. 1a [0098]} to implement the image processor to generate at least one ultrasound image {“the computer system… to deploy the measurement program onto the functional unit 106”, see Fig. [0099]}; 
wherein the frontend subsystem is further configured to have a single or a plurality of frontend module(s) {plurality of front end modules “measurement cartridges 108F”, see Fig. 7a [0158]} of the form of computer high-speed bus PCI card(s) {“one or more of a PCI carrier and a PXI carrier”, see Figs. 5 or 6 [0155]}  which is(are) plugged into a single or a plurality of high-speed PCIe expansion slot(s) {“slot may have an associated dedicated bus for that slot”, see Figs. 7a and 7b [0159]} of the PC system's PCIe expansion subsystem {“where the measurement module 108f is in the form of a measurement cartridge”, see Figs. 7a and 7b [0158]}; 
wherein said frontend module's PCIe form factor matches PCI slot of said PC system's PCIe expansion subsystem box {“heterogeneous plurality of interfaces”, see Figs. 7a and 78 [0159]} and secures itself to said PC system's PCIe expansion subsystem box {“carrier’s reconfigurable hardware to implement the interface”, see Figs. 7a and 7b [0159]} when plugged into the PCIe expansion slot of said PC system {“a cartridge inserted into the slot”, see Figs. 7a and 7b [0159]}.
Odom does not appear to explicitly disclose wherein said frontend module PCI form factor is a PCIe form factor that matches PCIe slot. 
Furthermore, Guim discloses wherein said frontend module PCI form factor is a PCIe form factor that matches PCIe slot {“peripheral component interconnect express (PCIe)”, see Fig. 51 [0881]}. 
Odom and Guim are analogous because they are from the same field of endeavor, utilizing imaging device(s) in communication with peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Odom and Guim before him or her, to modify Odom’s “computer system 102” incorporating Guim’ “base station 5104” (see Fig. 51, [0881]). 
The suggestion/motivation for doing so would have been to implement Components that can perform edge computing operations (“edge nodes”) can reside in whatever location needed by the system (Guim [0002]) to offer orchestration and management for applications and coordinated service instances among many types of storage and compute resources (Guim [0003]).
Therefore, it would have been obvious to combine Guim with Odom to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Odom discloses wherein the frontend module is configured to has a connector sit on the PCIe bracket {“carrier’s reconfigurable hardware to implement the interface”, see Figs. 7a and 7b [0159]}, wherein said connector is used to connect to a probe outside of the PC case {“a suite of sensors 112 may be fielded” outside the PC case as claimed, see Figs. 7a and 7b [0159]}.

As per claim 3, the rejection of claim 1 is incorporated and Odom discloses wherein the frontend module is configured to have power input {“provide one or more of a power supply”, see Figs. 7c and 7d [0169]}, clock and synchronization signal input or output {“synchronize the operation of the plurality of cartridges”, [0013]}.

As per claim 4, the rejection of claim 1 is incorporated and Odom discloses wherein the frontend module is configured to have a FPGA {“measurement module 108 includes one or more functional units 106… [comprises] one or more programmable hardware elements 308, such as an FPGA”, see Figs. 4a and 4b [0104]} to control the transmit and receive of the ultrasound signals {“cartridge controller were receiving data from the cartridge at that rate”, see Fig. 1a [0018], e.g. “providing and receiving data to external components” (last 4 lines of [0205])} as well as sending the ADC data to the CPU or GPU through PCIe connector {“signal converter 304 (e.g., ADC or DAC),”, see Fig. 4B [0119]}.

As per claim 5, the rejection of claim 4 is incorporated and Odom discloses wherein the frontend module is further configured {Examiner’s interpretation: the use of “or” renders this claim a Markush claim, thus the reference disclosing at least one limitation to address the claim.}, to send per transmit/receive event ADC data to CPU or GPU memory {“The CPU 160 may be any of various types”, see Fig. 3a and 3b [0101]}.

As per claim 6, the rejection of claim 4 is incorporated and Odom discloses wherein the FPGA is a low end FPGA control unit {“fixed FPGA and/or an ASIC for low cost”, see Fig. 14 [0215]} with PCI IP controller {“network interface card 726”, see Fig. 18a [0471]}.

As per claim 7, the rejection of claim 4 is incorporated and Odom discloses wherein the FPGA is further configured to have a Soft CPU implemented on the FPGA to implement {“soft registers in an FPGA”, see Fig. [0542]}: 
a) transmit signal generation and excitation of a probe {“excitation, or other signal conditioning operations”, see Figs. 3-4a [0113]}; 
b) receiving signal, conditioning {“a signal conditioner”, see Fig. 18a [0468]}, and ADC sampling {“Allows external sampling.” [0405] Reading rate may be set by the conversion and read time of the ADC”, [0403]-[0405]}; 
c) coordinating transmit and receive {“the interface mechanism may be easily implementable”, see Figs. 3-4a [0542]}; wherein the FPGA is further configured to have a soft CPU implemented {“VHDL, or microcontroller assembly code”, see Figs. 3-4a [0542]}  on the FPGA to send ADC sampled data back to the imaging processor {“image processing or machine vision functions”, [0098]}.

As per claim 8, the rejection of claim 7 is incorporated and Odom discloses wherein a dual port data buffer {“dual port data RAM”, see Fig. 15 [0234]} is used to work as a common buffer bridge between these two soft CPUs {“allow the cartridge register map to be defined in this memory”, see Fig. 15 [0234]}.

As per claim 9, the rejection of claim 1 is incorporated and Odom discloses wherein the frontend module is further configured to have an EM shielding structure {“printed wiring board”, see Fig. 5c [0131]} to protect the sensitive circuit from EM interferences {“harmful voltage and/or current surges, impedance mismatches”, see Fig. 5c [0135]} inside PC system's PCIe expansion subsystem box {“protect the components of the measurement module from spurious signals”, see Fig. 5c [0135]}.

As per claim 10, the rejection of claim 9 is incorporated and Odom discloses wherein the EM shielding structure and the PCI bracket are made out of one piece of metal {“printed wiring board”, see Fig. 5c [0131]}.

As per claim 11, the rejection of claim 1 is incorporated and Odom discloses wherein the frontend module can be configured as either master or slave {“MISO (master in, slave out”, see Fig. 10a [0187]}; wherein the master frontend module is configured to output clock signal and synchronization signal {“communication of clocking signals”, see Fig. 10a [0187]}; wherein the slave frontend module can receive clock signal and synchronization signal {“CLK (clock)”, see Fig. 10a [0187]}.

As per claim 12, the rejection of claim 1 is incorporated and Odom discloses further comprising: 
a probe adapter module with shielding box {“breakout/cable to FPGA board”, see Figs. 5 and 6 [0156]} wherein the probe adapter connect to the frontend subsystem {“the other end is operable to be connected to a measurement module”, see Fig. 5 [0156]} through the connector on the PCIe bracket of the frontend module {“carrier 110 may be comprised in a cable connector”, see Fig. 5 [0156]; wherein the probe adapter has a probe connector interface which is used to connect to a probe {“example of DAQ in cable 808A”, see Fig. 19c [0483]}.

As per claim 13, the rejection of claim 1 is incorporated and Odom discloses further comprising: 
a probe adapter subsystem {“breakout/cable to FPGA board”, see Figs. 5 and 6 [0156]} which has multiple cables and connectors pairs {“carrier 110 may be comprised in a cable connector”, see Fig. 5 [0156]} where some cable/connector pair connects to the connector on the frontend module {“the other end is operable to be connected to a measurement module”, see Fig. 5 [0156]}, some cable/connector pair connects to each individual probe {“operate to perform various DAQ and/or measurement or analysis functions”, see Fig. 5 [0156]}, switches are used to selectively connect different probes to the frontend modules {“example of DAQ in cable 808A”, see Fig. 19c [0483]}.

As per claim 14, the rejection of claim 1 is incorporated and Odom discloses wherein the image processor subsystem is further configured to have Pre-Allocate buffers in host memory {“data queues to buffer data in each direction”, see Fig. 10a [0188]} for receiving data from frontend modules during the startup of the PC {“start of scan or software initiated reading and may convert all the channels and store in local memory”, [0410]}.

As per claim 15, the rejection of claim 1 is incorporated and Odom discloses wherein the PC system is configured to have a PSU module {“additional power supplies (such as 3.3 V, .+-.10 V, 24 V)”,  [0632]}; wherein the PSU can use medical grade PSU to meet medical regulations {“user-definable power-up settings”, [0724]}.

Referring to claim 16 is an apparatus claim reciting claim functional language corresponding to the apparatus claim of claims 1-15 respectively, thereby rejected under the same rationale as claims 1-15 recited above.  

Referring to claim 17 is an apparatus claim reciting claim functional language corresponding to the apparatus claim of claims 1-15 respectively, thereby rejected under the same rationale as claims 1-15 recited above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching ultrasound and probe recited in claim 1:  US 20220110701 A1, US 20210408671 A1, US 20210408685 A1, US 20200371560 A1, US 20200105851 A1, US 20170220499 A1, US 20170105313 A1, US 20160120019 A1, US 20130345718 A1, US 20130271905 A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184